ITEMID: 001-97493
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: HOLLAND v. SWEDEN
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Elisabet Fura;Ineta Ziemele;Josep Casadevall;Luis López Guerra
TEXT: 1. The applicant, Mr Peter Holland, is a British national who was born in 1958 and lives in Stockholm.
2. On 31 January 2005 the applicant was convicted by the District Court (tingsrätten) of having harassed a woman with whom he previously had been living and of threatening her new partner. He was given a suspended sentence and a fine. The applicant appealed against the judgment to the Svea Court of Appeal (hovrätten) where a hearing was held on 31 January 2006. In a judgment of 14 February 2006, the Court of Appeal upheld the lower court's judgment in full. On 12 April 2006 the Supreme Court (Högsta domstolen) refused the applicant leave to appeal.
3. On 24 April 2006 the applicant lodged an application with the Court (application no. 17504/06) in which he complained under several Articles of the Convention that the criminal trial against him had been flawed in various ways. In particular, he claimed that he had never been informed of the charges against him in English, although he had requested this during the preliminary investigation, that the courts had not presumed him innocent, that the trial had been unfair since the Supreme Court had refused leave to appeal and that he had been punished without law as the courts had taken into account the possible motives of the people involved. On 12 June 2007 the application was declared inadmissible by a Committee as being manifestly ill-founded.
4. Subsequently, on 28 September 2007, the applicant complained to the Chancellor of Justice (Justitiekanslern) that the tape recordings from the oral hearing before the Court of Appeal had been destroyed. He submitted that he needed the tape recordings in order to complain to the Court and that the destruction of the tapes hindered him from effectively exercising this right in accordance with Article 34 of the Convention. Moreover, he claimed that the time-limit of two months “after the final hearing” for destroying the records according to Swedish law was too short and not in accordance with Sweden's obligations under Articles 35 of the Convention, which afforded individuals a period of six months to complain to the Court.
5. In its reply dated 9 October 2007, the Chancellor of Justice first observed that the tape recordings from the Court of Appeal's hearing on 31 January 2006 had been destroyed at some point in May 2006 and the applicant had requested a copy of the recordings in October 2006. It then noted that, according to the Ordinance on Cases and Matters before the General Courts (förordning [1996:271] om mål och ärenden i allmän domstol; hereafter “the Ordinance”), a person who requested a copy of a tape recording from a hearing had the right to obtain it and it was possible to have the copy as soon as the protocol from the hearing had been finalised. However, the tape recordings had to be kept for two months following judgment in the case or, if the judgment was appealed against, until final judgment or decision had been rendered. In the applicant's case, the Chancellor of Justice observed that the Court of Appeal had not destroyed the tape recordings until after the Supreme Court had refused leave to appeal. Consequently, it had acted in accordance with the law. The Chancellor further considered that the two months time-limit imposed under Swedish law could not be considered insufficient for an individual to obtain a copy of the tape recording if he or she wanted to complain to the Court.
6. The applicant wrote a second letter to the Chancellor of Justice on 9 April 2008 in which he repeated that he considered the time-limit for the destruction of tape recordings to be in conflict with Sweden's obligations under Articles 34 and 35 of the Convention. However, in a letter dated 16 April 2008, the Chancellor of Justice referred to its previous letter and clarified that it did not consider that the relevant Swedish legislation was in violation of Sweden's obligations under the Convention.
7. According to Chapter 6, Article 6 of the Code of Judicial Procedure (Rättegångsbalken, 1942:740) accounts which are given as evidence at a hearing shall be recorded on tape or, if the accounts can be assumed to be of importance to the case, written down.
8. Section 19 of the Ordinance stipulated that, if someone requested information on the contents of a tape recording which had been made in accordance with Chapter 6, Article 6 of the Code of Judicial Procedure, he or she should be given a copy of that recording, unless the court considered that there were special reasons to furnish the person with a transcript instead. When a transcript was made, its accuracy had to be attested and a copy of the transcript should be included in the case file.
9. Moreover, according to section 20 of the Ordinance, a tape recording had to be kept for two months after the court ruled in the case. However, if the decision or judgment was appealed against, the tape recordings had to be kept until the case had been adjudicated through a domestic judgment or decision which had gained legal force.
